Citation Nr: 1100964	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Clarksburg, West 
Virginia


THE ISSUE

Entitlement to waiver of recovery of outpatient treatment and 
prescription co-payments from January 2007 through March 2008.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

Available records reflect that the Veteran served on active duty 
from May 1968 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from September 2007 and March 2008 decision of the Waiver 
Committee of the Department of Veterans Affairs Medical Center 
(VAMC) in Clarksburg, West Virginia.

The September 2007 VAMC decision denied the Veteran's request for 
a waiver of indebtedness totaling $563.75, apparently for 
prescription and medical treatment copayments from January 2007 
to September 2007.  The March 2008 decision denied a waiver of 
total indebtedness of $862.09 for prescription and medical 
treatment copayments from January 2007 through March 2008.  
Because the March 2008 denial includes the period contemplated by 
the September 2007 denial, the Board finds that the Veteran did 
not need to perfect a separate appeal of the March 2008 decision.  
The Board thus finds that it has jurisdiction to consider the 
Veteran's entitlement to a waiver of prescription and medical 
treatment copayments from January 2007 through March 2008, which 
is the entire period covered by the March 2008 waiver denial.  

In his March 2008 substantive appeal, the Veteran requested that 
he be scheduled for a hearing before a Member of the Board at his 
local Regional Office (RO).  His hearing was scheduled for August 
2010, and he was sent a notice letter in June 2010.  The 
appellant did not report for the hearing, and he has neither 
requested a new hearing nor shown good cause for his failure to 
report.  Therefore, his hearing request is deemed withdrawn.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At issue in this case are the September 2007 and March 2008 
denials of the Veteran's requested Waiver of Debt for outpatient 
treatment and prescription copayments from January 2007 through 
March 2008.  According to the March 2008 decision, the Veteran's 
total debt, including accrued interest and administrative 
collection costs, is $862.09.

According to the April 2008 statement of the case, the Veteran's 
request for a waiver of outpatient medical co-payments and 
prescription co-payments was denied based on the Veteran's 
September 2007 Financial Status Report, and specifically based on 
a determination that his wife's monthly income of $1,700.00 is 
adequate for him to be set up on a repayment plan.  

The September 2007 waiver denial itself lists the Veteran's 
Financial Status Report, signed waiver request, a brief account 
profile, and a Means Test as having been considered in denying 
the Veteran's waiver claim.  After reviewing these documents, the 
Board finds that a remand is required because there is 
insufficient evidence of record to allow the Board to adequately 
review this claim.  

The Veteran's reported financial information appears entirely 
inconsistent with the information that appears in the Means Test 
printout of record.  In a September 2007 statement, the Veteran 
reported that he had been unemployed since February 23, 2006.  He 
reported that he had no income and that his wife is working part-
time making $1,800 to $2,000 per month.  He has also reported 
that he and his wife have massive credit card debt.  His account 
of his and his wife's income is consistent with what he reported 
on his September 2007 Financial Status Report, which lists total 
monthly net income of $1,700 and total monthly expenses of 
$2,450, and credit card debt totaling $44,500.

The Means Test printout of record lists annual income of $55,905, 
net worth of $29,000, and deductible expenses of $1450.95.  The 
income figure includes $37,679 of employment income for the 
Veteran and none for his wife.  It also includes other income of 
$18,226 for the Veteran.  Another page of the printout lists no 
debts.  This Means Test was noted to be for the year 2006.  
Because there is no 2007 Means Test of record, it is unclear 
whether the VAMC used the 2006 numbers to deny the waiver of 
copayments for 2007.  

Before this claim may be decided, the Veteran's financial 
records, including those used to calculate the Veteran's income 
and debt, may be associated with the claims file.  Thus, a remand 
is necessary.

On remand, the VAMC should separately discuss whether the 
November 2006 hardship waiver, which states that the Veteran 
"will not be billed any treatment charges for medical care" but 
expressly excludes "any pharmacy co-payment charges for 
prescriptions," exempts the Veteran from having to pay the 
outpatient co-payment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder the 2007 Means Test and any financial 
information that was used to determine the 
Veteran's income and net worth.  Also request 
that the Veteran complete a new Financial 
Status Report identifying all income and 
expenses.

2.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this 
case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


